NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
JOSE W. LINARES-ROSADO,
Petiti0ner,
V. °
UNITED STATES POSTAL SERVICE,
Respondent.
2011-3004
Petiti0n for review of the Merit Systems Protecti0n
Board in case no. NY333()080346-B-1.
ON MOTION
ORDER
Jose W. Linares-R»osado moves for leave to proceed in
forma pauperiS.
Upon consideration thereof,
IT ls ORDERED THAT:
The motion is g'ranted.

LINARES-ROSADO V. USPS
2
FoR THE C0URT
 1 5 2010 /sf Jan Horbaly
Date J an Horba1y
cc: Jose W. Linares-Rosado
S
Jeanne E. Davidson, Esq.
21
Clerk
§§
c»i'¢-11
moon
§ ¥l'l
§§
_T
§§
U.S. 00 LS FOR
THE U1T
0CT 1  2010
JAN HGRBALY
CLERK